Citation Nr: 1738488	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  11-16 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1973 to June 1974.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the RO in Houston, Texas, which, in pertinent part, denied service connection for an eye disorder.  In an April 2014 decision, the Board found the issue of entitlement to a TDIU was raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the issue for initial adjudication.  Subsequently, in a September 2016 rating decision, a TDIU was denied.

The issues on appeal were previously before the Board in April 2014 and remanded for additional development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As discussed above, the TDIU issue was remanded for initial adjudication, which was subsequently performed.  The issue of service connection for an eye disorder was remanded to schedule a new VA eye examination and opinion.  The record reflects that the Veteran received an adequate VA eye examination in April 2016.  For these reasons, the Board finds the issues on appeal are ripe for adjudication.  

VA has received additional medical documentation since the issuance of the last Supplemental Statement of the Case (SSOC).  As the information contained is merely cumulative and/or redundant of the evidence previously received and considered by the RO, a waiver of RO consideration is not necessary.  
See 38 C.F.R. § 20.1304(c) (2016).  

The Veteran testified before the undersigned Veterans Law Judge at a December 2013 Travel Board hearing in San Antonio, Texas.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with the eye disorders of herpes zoster ophthalmicus, cataracts, and dry eye syndrome.

2.  During service the Veteran experienced a negative reaction to the administration of the smallpox vaccine, which resulted in the Veteran developing the eye disorder of uveitis.

3.  The uveitis was treated and resolved prior to service separation.

4.  The currently diagnosed eye disorders are not related to an in-service injury, disease, or event, to include smallpox vaccination. 

5.  The Veteran is not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of service-connected disabilities, and a referral to the Director of Compensation and Pension for consideration of a TDIU under 38 C.F.R. § 4.16(b) is not warranted.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an eye disorder, to include herpes zoster ophthalmicus, cataracts, and dry eye syndrome, have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).

2.  The criteria for a TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).

As to the issue of service connection for an eye disorder, in August 2008, VA issued the Veteran VCAA notice that informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the September 2009 rating decision from which this appeal arises.  Concerning the TDIU issue, in May 2014, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim for TDIU, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  The May 2014 VCAA notice was issued to the Veteran prior to the September 2016 rating decision denying a TDIU.  Further, the issues were readjudicated in subsequently issued Statements of the Case (SOC) and SSOCs; therefore, there was no defect with respect to the timing of the VCAA notice.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded relevant VA examinations concerning the remaining issues on appeal.  The examination and opinion reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Taken together, the examination and opinion reports reflect that the VA examiners reviewed the record, conducted in-person examinations with appropriate testing, and adequately answered all relevant questions.  

All relevant documentation, including Social Security Administration (SSA) records and VA and private treatment (medical) records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the remaining issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for an Eye Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Here, the various diagnosed eye disorders are not "chronic diseases" listed under 
38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provisions based on "chronic" in service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90.  Evidence of record reflects that the Veteran has been diagnosed with refractive error; however, as the Board finds in the instant decision that the Veteran's negative reaction to the in-service smallpox vaccine did not result in the currently diagnosed eye disorders, this defect was not subjected to a superimposed disease or injury which created additional disability and it is, therefore, not subject to service connection.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; 
(2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that a currently diagnosed bilateral eye disorder was caused by a negative reaction to the smallpox vaccine administered during service.  Initially, the Board finds that the Veteran is currently diagnosed with the eye disorders of herpes zoster ophthalmicus, cataracts, and dry eye syndrome.  The reports from the January 2009 and December 2010 VA eye examinations reflect that the Veteran was diagnosed with these eye disorders.

Next, the Board finds that during service the Veteran experienced a negative reaction to the administration of the smallpox vaccine, which resulted in the Veteran developing the eye disorder of uveitis in June 1970.  As explained by the VA examiner in the April 2016 VA eye examination report, and as supported by service treatment records and the other evidence of record, the uveitis was treated and resolved prior to service separation without any evidence of residual symptoms.  

Finally, after a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the currently diagnosed eye disorders are related to an in-service an in-service injury, disease, or event, to include smallpox vaccination.  The Board notes that the Veteran has not advanced, and the evidence of record does not support, any other in-service an in-service injury, disease, or event regarding either eye.

The Veteran received a VA eye examination in January 2009, where the diagnosis was bilateral cataracts and dry eye syndrome.  Unfortunately, no opinion was offered as to whether these disorders were related to the in-service smallpox vaccination; however, the VA examiner did report that the Veteran conveyed that the symptoms of loss of vision and spots in vision that occurred after the June 1970 in-service smallpox vaccination resolved without any residual symptoms.  

Subsequently, in December 2010, the Veteran received a new VA eye examination.  At that time the Veteran was only diagnosed with herpes zoster ophthalmicus and refractive error (discussed above).  At the conclusion of the examination, the VA examiner opined that it was less likely than not that the currently diagnosed herpes zoster ophthalmicus was caused by the in-service smallpox vaccination.  The VA examiner explained that the current medical literature showed no relationship between the smallpox virus and herpes zoster.

As no opinion was provided concerning the bilateral cataracts and dry eye syndrome, a new VA eye examination was performed in April 2016.  Per the examination and opinion report, ocular complications of smallpox vaccination are rare, occurring in only 3.6 out of 100,000 inoculations.  While the Veteran did experience such a complication, specifically uveitis, after in-service vaccination in June 1970, the service treatment records reflect that the uveitis resolved completely with treatment, and no ocular sequelae were identified.

At the conclusion of the eye examination, the VA examiner opined that it was less likely than not that either the bilateral cataracts and/or dry eye syndrome were related to service.  Specifically, the VA examiner noted that the medical literature showed no relationship between either eye disorder and smallpox vaccination.  Rather, the eye-related side effects commonly associated with smallpox vaccination included lid pustules, blepharitis, periorbital cellulitis, conjunctivitis, conjunctival ulcers, conjunctival membranes, limbal pustules, corneal infiltrates, and uveitis.  Further, the VA examiner opined that the cataracts were more likely caused by aging and/or the non-service-connected diabetes mellitus.

Although the Veteran has asserted that an eye disorder is causally related to in-service smallpox inoculation, he is a lay person and, under the facts of this particular case, which include evidence that the in-service loss of vision and spots in vision resolved prior to service separation, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the diagnosed eye disorders.  The etiology of the Veteran's eye disorders is a complex medical etiological question dealing with the origin and progression of the optic system, and such disorders are diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to relate eye symptoms personally experienced at any time, under the facts of this case, the Veteran is not competent to opine on whether there is a link between the currently diagnosed eye disorders and smallpox inoculation.  See Moray v. Brown, 
5 Vet. App. 211 (1993) (regarding causation of retinitis pigmentosa, veteran's testimony of aggravation of pre-existing disability in service was not competent evidence of aggravation, which was medical in nature).

The Board has reviewed the SSA, VA, and private treatment records; however, the evidence reflects that no SSA, VA, and/or private examiner has opined that any currently diagnosed eye disorder is related to service.

VA examiners have opined that it is less likely than not that the currently diagnosed eye disorders of herpes zoster ophthalmicus, cataracts, and dry eye syndrome are related to the Veteran's in-service smallpox vaccination.  While the smallpox vaccination can result in ocular side effects, as explained by the VA examiners, the medical literature does not reflect that herpes zoster ophthalmicus, cataracts, and/or dry eye syndrome are amongst such side effects.  The opinion is that the cataracts are more likely due to aging.  No other evidence, beyond the Veteran's own statements, links the currently diagnosed eye disorders to the in-service smallpox vaccination.  For these reasons, the Board finds that the weight of the evidence is against direct service connection for an eye disorder.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2016).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

At the outset, the Board notes that in January 2012 the Veteran was granted a non-service-connected pension.  Specifically, the RO found that the Veteran was disabled due to the service-connected right knee disabilities, bilateral hearing loss, and tinnitus, and the non-service-connected diabetes mellitus.  SSA records reflect that the Veteran was determined to be disabled due to a combination of osteoarthritis and diabetes mellitus.  Further, in the Veteran's own VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran advanced being unable to work due to the service-connected knee disabilities, hearing loss, and tinnitus, and the non-service-connected diabetes mellitus.  As such, while the Board acknowledges that the Veteran may be unable to work, the question before the Board is whether the Veteran's service-connected disabilities alone are so disabling as to preclude substantially gainful employment.

After a review of all the evidence, lay and medical, the Board finds that a TDIU is not warranted for any period.  The Veteran's disabilities do not meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration of TDIU.  Throughout the course of this appeal, the Veteran has been service connected for bilateral hearing loss (30 percent disabling), tinnitus (10 percent disabling), degenerative arthritis of the right knee (10 percent disabling), instability of the right knee (10 percent disabling), and degenerative arthritis of the left knee (10 percent disabling), for a combined disability rating of 50 percent prior to May 27, 2009 (from July 23, 2008), and a combined disability rating of 60 percent on and after May 27, 2009.  No exception allows for all of the disabilities to be combined to meet the criteria of one 60 percent disability.  See 38 C.F.R. § 4.16(a).

Further, having considered all the evidence of record, lay and medical, the Board finds that referral under 38 C.F.R. § 4.16(b) to the VA Compensation and Pension Director for extraschedular consideration is not warranted in the instant matter.  

Per the Veteran's DD Form 214, during service the Veteran worked as a fuel specialist.  An August 2010 VA Income-Net Worth and Employment Statement reflects that the Veteran earned a two-year college degree in business.  Further, the Statement noted that the Veteran had held previous jobs in security and as an after school teacher.  SSA records reflect that the Veteran taught art.

The report from a January 2009 VA knee examination reflects that the Veteran's painful right knee would restrict walking, standing, running, squatting, and kneeling.  Per a subsequent February 2009 audiometric examination, the Veteran specifically reported having no functional impairment related to the hearing loss beyond the fact he found himself talking loudly to individuals.  Further, the Veteran reported that the tinnitus would only manifest approximately every other week.  At the conclusion of the examination the VA examiner noted under functional impact that "even in a quiet environment, the Veteran may not know that speech is present without visual cues."

At the December 2013 Travel Board hearing, the Veteran testified to having instability in the right knee, and severe pain in both knees.  The symptoms made it difficult to squat, kneel, climb stairs, and stand or sit for prolonged periods of time.

Per a November 2013 private treatment letter, a private doctor noted that the Veteran had bilateral knee pain with swelling and crepitation.  The symptoms made it difficult to squat or ambulate long distances.  No opinion was rendered as to how the symptoms impacted employment.  A subsequent December 2013 private treatment letter noted that the Veteran had pain and instability in the right knee, but also did not offer an opinion as to the impact of the disability on employment.  VA further received a private treatment report dated July 2016.  Per the report, the Veteran had worsening bilateral knee pain that resulted in difficulty sitting and walking for a prolonged period of time.

SSA records reflect that the Veteran conveyed spending part of the day assisting his 83 year-old father.  The Veteran also advanced that the knees would ache after standing for too long.  Further, the Veteran conveyed having difficulty lifting, bending, standing, kneeling, climbing stairs, and hearing.  When asked what disabilities caused the Veteran to stop working, the Veteran advanced that it was a combination of right knee, hearing loss, diabetes, shingles, stress, high blood pressure, and high cholesterol problems.  

An October 2011 SSA physical limitation report conveyed that the Veteran was able to lift and carry 25 to 50 pounds, could stand and/or walk for six out of eight hours per work day, and could sit for six out of eight hours per work day.  The report also noted that the Veteran only had occasional difficulty hearing conversational speech.  

The report from a September 2011 private examination reflects that the Veteran was diagnosed with bilateral knee pain, diabetes (type II), hearing loss, shingles, and hypertension.  Under functional assessment, the Veteran was noted to be able to shop, travel, ambulate without an assistive device, drive, prepare meals, dress, and groom.  The Veteran conveyed being able to sit for two hours and stand and walk for less than an hour.  At the conclusion of the examination, the private examiner indicated that the Veteran's activities were "somewhat limited" due to the service-connected knee disabilities, and that the Veteran would require hearing aids due to the hearing loss.  

A VA knee examination was conducted in July 2016.  The Veteran advanced having pain while standing and being unable to walk for longer than half of a mile.  At the conclusion of the examination, the VA examiner opined that the Veteran would be unable to perform jobs that would require ambulation for prolonged periods of time, prolonged standing, heavy lifting, jumping, rapid lateral movements, and/or running.  In other words, the Veteran would be unable to perform physical employment such as a warehouse worker or retail store employee.  The Veteran would be able to talk on the telephone, sit for prolonged periods of time, drive, use a computer, and engage with the public.  In other words, the Veteran could perform a wide variety of sedentary employment.

The Veteran also received a VA audiometric examination in July 2016.  Per the examination report, when asked about the functional impairment caused by the hearing loss, the Veteran conveyed speaking loudly and that others would complain about the Veteran's loud speech.  The Veteran did not report any other concerns regarding the ability to hear and denied any hearing difficulties when questioned further.  The VA examiner and Veteran were able to converse with no difficulty, and with or without visual cues.  As such, the VA examiner opined that the hearing loss had no impact on the Veteran's ordinary conditions of daily life, including the ability to work.

The Board has reviewed the extensive VA treatment records that have been associated with the file.  Such VA treatment records do not reflect that the service-connected disabilities restrict substantially gainful employment beyond that discussed above.

Having reviewed all the evidence of record, both lay and medical, the Board finds that the weight of the lay and medical evidence demonstrates that the criteria for a TDIU have not been met or more nearly approximated for any period.  The Board notes that the evidence reflects that the Veteran may be unemployable; however, such evidence conveys that the Veteran is unemployable due to a combination of non-service-connected disorders along with the service-connected knee disabilities, hearing loss, and tinnitus.  On multiple occasions, the Veteran has admitted that the unemployability stems from a combination of service-connected and non-service-connected disabilities.  The reports from the July 2016 VA knee and audiometric examinations convey that, while the Veteran's knees alone likely preclude physical employment, neither the knees nor the symptoms associated with the hearing loss and tinnitus preclude sedentary employment.  Further, the evidence reflects that the Veteran has previously worked as an art teacher and has a business degree.  As such, the evidence shows that the Veteran has the requisite knowledge and skills to work in sedentary employment.  As the preponderance of the evidence is against entitlement to a TDIU, the benefit-of-the-doubt doctrine is not for application, and a TDIU must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102. 


ORDER

Service connection for an eye disorder, to include herpes zoster ophthalmicus, cataracts, and dry eye syndrome, is denied.

A TDIU is denied.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


